1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   JOUDON VAN HOPE-EL,                                )   Case No.: 1:18-cv-0441 - DAD - JLT
                                                        )
12                    Plaintiff,                        )   ORDER TERMINATING MOTIONS
                                                        )   (Docs. 27, 28, 29)
13             v.                                       )
                                                        )   ORDER TO PLAINTIFF TO SHOW CAUSE WHY
14   U.S. DEPARTMENT OF STATE, et al.,
                                                        )   SANCTIONS SHOULD NOT BE IMPOSED FOR
15                    Defendants.                       )   FAILURE TO COMPLY WITH SERVICE RULES
                                                        )
16                                                      )

17             On May 29, 2018, the plaintiff filed affidavits of service indicating that the summons,

18   complaint and “Statement of Claim,” were served by personal service on a person authorized to accept

19   service at the “U.S. Department of Justice c/o U.S. Attorney General, Jefferson Session, U.S. Attorney

20   General.” (Doc. 7) On the same date, he filed a similar proof of service on the “U.S. Department of

21   State.”

22             On July 19, 2018, Plaintiff filed an application for the entry of default against the United States

23   Department of State. (Doc. 13) The Court denied entry of default and noted that the proofs of service

24   were inadequate to demonstrate proper proof of service on the United States. (Doc. 18) The Court set

25   forth the requirements of Rule 4 of the Federal Rules of Civil Procedure and described why the service

26   was improper. Id. In response, the plaintiff filed documents, which, in essence, insist that service was

27
28

                                                            1
1    proper.1 (Docs. 20, 21, 22) On August 3, 2018, an Assistant United States Attorney filed a document

2    iterating the position that the United States has not been properly served and that it would not respond

3    until proper service was made. (Doc. 23) Despite this, the plaintiff has not effected proper service

4    and, instead, has filed many other pleadings. The plaintiff is advised that the Court will not consider

5    any of these filings or any future filings until proper service is made and the proper time for the

6    defendant to respond has passed. Thus, the Court ORDERS:

7             1.       Plaintiff’s filings (Docs. 27, 28, 29) are TERMINATED;

8             2.       Within 21 days, the plaintiff SHALL file proof of service of the summons and

9                      complaint, which demonstrates that the requirements of Fed.R.Civ.P.4(a) have been

10                     satisfied. Alternatively, within 21 days, he SHALL show good cause in writing why

11                     the action should not be dismissed for failure to comply with Fed.R.Civ.P. 4(m);

12            3.       Until the plaintiff has filed proof of service demonstrating proper and effective service

13                     on the defendant he SHALL NOT file any further frivolous pleadings2.

14   The plaintiff is advised that his failure to comply with this order, and/or his failure to

15   demonstrate good cause for his failure to effect proper service, SHALL result in a

16   recommendation that this action be dismissed.

17
18   IT IS SO ORDERED.

19       Dated:       October 15, 2018                                     /s/ Jennifer L. Thurston
20                                                                UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27   1
       Mr. Van Hope-el’s analysis of the service he has made is incorrect. He is strongly urged to seek the advice of a lawyer or
     to conduct careful and thorough legal research to assist him in understanding the Court’ prior order and Fed.R.Civ.P.4(a).
     2
28     Thus far, nearly every filing the plaintiff has filed has been ill-advised, fails to comply with the Rules of Civil Procedure
     and are frivolous.

                                                                    2
